      Case 8:20-cv-00675-GTS-DJS Document 48 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CRYSTAL COLEY,

                                  Plaintiff,

             v.                                                  8:20-CV-675
                                                                  (GTS/DJS)
TORRI SHUFELT, Individually, et al.,

                                  Defendants.


APPEARANCES:                                    OF COUNSEL:

PHILLIPS & ASSOCIATES, PLLC                     STEVEN J. FINGERHUT, ESQ.
Attorney for Plaintiff
45 Broadway
Suite 430
New York, New York 10006

BABCHIK & YOUNG, LLP                            SIOBHAN A. HEALY, ESQ.
Attorney for Defendants
245 Main Street
Suite 330
White Plains, New York 10601

DANIEL J. STEWART
United States Magistrate Judge
                                       ORDER

      As part of the Court’s previous directive, defense counsel was instructed to

provide to chambers for an in camera review the unredacted BSPs and IPOPs at issue,

as well as the staff communication logs. Dkt. No. 41. Within the time frame specified,

counsel provided the Court with those documents. The in camera review of the these
      Case 8:20-cv-00675-GTS-DJS Document 48 Filed 08/02/21 Page 2 of 2




documents has now been completed. The following portions of those files should be

disclosed:

             • NYSARCEssex 1777, third line from the top – single sentence that begins
               with “Premises”

             • NYSARCEssex 1799, bottom two lines in the right column

             • NYSARCEssex 465, final sentence of “Home Safety – Bathroom” section

             • NYSARCEssex 466, second to last sentence of first paragraph, beginning
               with “The shower caddy”

Defense counsel is ordered to provide those portions of the files to Plaintiff’s counsel

by August 13, 2021.

IT IS SO ORDERED.

Dated: August 2, 2021
      Albany, New York




                                            2
